Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a non-final First Office Action on the Merits in application 17/645,638, filed 12/22/2021.
New drawings were filed 12/22/201 adding Figs. 5A and 6A with corresponding amendments to the specification. 
Receipt is acknowledged of the substitute specification filed 4/19/2022.  The subspec has been entered.
Claims 1-22 were canceled and claims 23-42 added in a preliminary amendment filed 4/19/2022.
Claims 23-42 are pending and examined.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/22/2021 and 5/11/2022 are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 23-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 23, line 14, “with drive chain” renders the metes and bounds of the claim unclear if referring to the chain of line 3 or to an additional feature of the claim.  By changing the phrase to “with the drive chain” the rejection would be overcome.
In claim 26, line 3, “with drive chain” renders the metes and bounds of the claim unclear if referring to the chain of line 3 or to an additional feature of the claim.  By changing the phrase to “with the drive chain” the rejection would be overcome.
In claim 26, line 3, “at the of the two sides of” is not clear what is being referred to.  By changing the phrase to “at the two sides of” the rejection would be overcome. 

Specification
The disclosure is objected to because of the following informalities: in para. [0002], line 4, “venetianblinds” should be “venetian blinds”, in para. [0006], line 2, “ofmechanisms” should be “of mechanisms”, in para. [0011], line 2, “manualwindow” should be “manual window”, in claim [0012], line 3, “thefirst” should be “the first”, in para. [0013], line 13, “Forexample” should be “For example”, in para. [0014], line 4, “tofloat” should be “to float”, in para. [0015], line 4, “shorterlength” should be “shorter length”, in para, [0018], line 5, “thedrive” should be “the drive”, in para. [0019], line 4, “driveassembly” should be “drive assembly”, in paras. [0020] and [0022], lines 2 and 4 and 7, “driveassembly” should be “drive assembly”, line 9, “intermediatetension” should be “intermediate tensioner”, in para, [0024], line 2,  “drivechain” should be “drive chain”, in para. [0024], line 9, “125are” should be “125 are” in para, [0027], line 2, “notlimited” should be “not limited, and line 5, “drivechain” should be “drive chain”, and in para. [0028], line 2, “120cdescribed” should be “120c described”.   
Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 23, 28 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chua(WO2017219071; cited on IDS filed 12/22/2021).
Chua discloses a drive assembly(108, see Figs. 3-5) configured for use with a window treatment, the drive assembly including: 
a drive chain(107) comprising a beaded chain having a plurality of beads and configured as a loop having first and second ends; 
a clutch mechanism(103) configured to be coupled to the window treatment(see Fig, 1), the clutch mechanism coupled to the drive chain at the first end of the loop such that the clutch mechanism rotates when a force is applied to the drive chain to operate the window treatment; and 
an intermediate tensioner(110) coupled to the drive chain at two sides of the loop between the first and second ends of the loop, the intermediate tensioner comprising: 
a sprocket(114) having notches(see Fig. 3) configured to receive the beads of the drive chain , the sprocket configured to engage the two sides of the loop and to rotate when the force is applied to the drive chain; and 
first and second clamps(se Fig. 3) disposed along respective sides of the sprocket and configured to maintain engagement of the sprocket with the drive chain at the two sides of the loop, the first and second clamps comprising respective inner surfaces along which the beads of the drive chain pass as the beads are received in the notches of the sprocket while the sprocket rotates.
Regarding claim 28, Chua discloses the drive assembly of claim 23, wherein the intermediate tensioner is configured to substantially maintain limited separation between the two sides of the loop of the drive chain(see Figs. 3-5).
Regarding claim 33, Chua discloses the drive assembly of claim 23, further comprising: an end tensioner(122) coupled to the second end of the loop(see Fig. 3); wherein the intermediate tensioner is coupled to the drive chain at the two sides of the loop between the clutch mechanism and the end tensioner(see Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34-37 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Chua in view of Kydd(U.S. Pat. Appl. Publ. 2012/0152644; cited on IDS filed 12/22/2021).
Chua discloses a drive assembly(108) configured for use with a window treatment, the drive assembly including: 
a drive chain(107) comprising a beaded chain having a plurality of beads and configured as a loop having first and second ends(see Figs. 1 and 3); 
a clutch mechanism(103) configured to be coupled to the window treatment, the clutch mechanism coupled to the drive chain at the first end of the loop such that the clutch mechanism rotates when a force is applied to the drive chain to operate the window treatment; and 
an intermediate tensioner(110) coupled to the drive chain at first and second sides of the loop between the first and second ends of the loop(see Figs. 1 and 3), the intermediate tensioner comprising: an inner sprocket(114) having notches configured to receive the beads of the drive chain(see Fig. 3), and the inner sprocket configured to configured to engage the first and second sides of the loop and to rotate when the force is applied to the drive chain.
Chua lacks the sprocket comprising a plurality of sprockets.
Kydd discloses the use of four wheels(see Fig. 2-3a and para. [(0026]) four wheels (26a, 26b, 26c, 26d) used to tension a chain (24).
It would have been obvious for one having ordinary skill in the art at the effective filing date of the invention to have substituted the tensioner of Chua with multiple sprockets, such as disclosed by Kydd, given that the simple substitution of one known expedient for another would provide the predictable results of a tensioner for a window treatment.  The specific number and specific placement of the sprockets is considered a feature best determined by a skilled artisan given the intended use of the assembly.
Regarding claim 35, Chua and Kydd disclose the drive assembly of claim 34, wherein the intermediate tensioner(110) comprises a housing(111, 112, see Fig. 3) in which the inner sprocket and the first and second pairs of outer sprockets are located(when combined with Kydd).
Regarding claim 36, Chua and Kydd diclose the drive assembly of claim 35, wherein the inner sprocket is located at a center of the housing, the first pair of outer sprockets is located along a first side of the housing, and the second pair of outer sprockets is located along a second side of the housing(as discussed above the placement of the sprockets would be well within the purview to have provided the desired amount of tension to the system and securement of the chain with respect to the tensioner given the intended use of the treatment).
Regarding claim 37, Chua and Kydd disclose the drive assembly of claim 34, wherein the intermediate tensioner is configured to substantially maintain limited separation between the first and second sides of the loop of the drive chain(see Fig. 3).
Regarding claim 42, Chua and Kydd disclose the drive assembly of claim 34, further comprising: an end tensioner(122) coupled to the second end of the loop(see Fig. 3); wherein the intermediate tensioner is coupled to the drive chain at the two sides of the loop between the clutch mechanism and the end tensioner(see Fig. 1)

Claims 32 and 41 rejected under 35 U.S.C. 103 as being unpatentable over Chua in view of Foard(92,812; cited on IDS filed 12/22/2021).
Chua discloses drive assembly of claim 23, and Chua and Kydd disclose the drive assembly of claim 34, but lack the at least one intermediate tensioner affixed to a stationary structure.
Foard discloses curtain having a driver assembly and an intermediate tensioner(B) affixed to a stationary structure(W).
It would have been obvious for one having ordinary skill in the art at the effective filing date of the invention to have provided the tensioner of Chua attached to a fixed structure, as disclosed by Foard, given the intended use of the assembly and specific design requirements thereof.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,236,547 in view of Chua(WO2017219071). 
Regarding claim 23, ‘547 discloses a drive assembly configured for use with a window treatment, the drive assembly including: a drive chain configured as a loop having first and second ends; a clutch mechanism configured to be coupled to the window treatment, the clutch mechanism coupled to the drive chain at the first end of the loop such that the clutch mechanism rotates when a force is applied to the drive chain to operate the window treatment; and an intermediate tensioner coupled to the drive chain at two sides of the loop between the first and second ends of the loop, the intermediate tensioner comprising: a sprocket configured to receive the drive chain , the sprocket configured to engage the two sides of the loop and to rotate when the force is applied to the drive chain ; and first and second clamps disposed along respective sides of the sprocket and configured to maintain engagement of the sprocket with drive chain at the two sides of the loop, the first and second clamps comprising respective inner surfaces along which the beads of the drive chain pass as the beads are received in the notches of the sprocket while the sprocket rotates(see claim 23 of the application and claims 1-4 and 10-13 of the patent).
Regarding claim 34, ‘547 discloses a drive assembly configured for use with a window treatment, the drive assembly including: a drive chain configured as a loop having first and second ends; a clutch mechanism configured to be coupled to the window treatment, the clutch mechanism coupled to the drive chain at the first end of the loop such that the clutch mechanism rotates when a force is applied to the drive chain to operate the window treatment; and an intermediate tensioner coupled to the drive chain at first and second sides of the loop between the first and second ends of the loop, the intermediate tensioner comprising: an inner sprocket configured to receive  the drive chain, the inner sprocket configured to configured to engage the first and second sides of the loop and to rotate when the force is applied to the drive chain; a first pair of outer sprockets configured to receive the drive chain and, the first pair of outer sprockets configured to engage the first side of the loop; and a second pair of outer sprockets configured to receive the drive chain, the second pair of sprockets configured to engage the second side of the loop; wherein the first and second pairs of outer sprockets are further configured to guide the drive chain to maintain engagement of the inner sprocket with the drive chain at the first and second sides of the loop when the force is applied to the drive chain(see claim 34 of the application and claims 1-6 and 10-15 of the patent).
‘547 lacks the specific use of the drive chain being beaded and the sprocket(s) being notched to receive the beads.
Chua discloses a drive assembly for a window treatment having a beaded drive chain(107) received in a sprocket having notches(114, see Fig. 3).
It would have been well within the purview of a skilled artisan to have provided the chain and sprocket configuration of ‘547 with a beaded chain and notched sprocket configuration to have allowed control of the chain as it rotates given the intended use of the assembly and design requirements thereof.  
Regarding claim 24, ‘547 and Chua disclose the drive assembly of claim 23, wherein the intermediate tensioner comprises a housing in which the sprocket and first and second clamps are located(see claims 5 and 14 of the patent).
Regarding claim 25, ‘547 and Chua disclose the drive assembly of claim 24, wherein the sprocket comprises a first sprocket, and the intermediate tensioner comprises a second sprocket located within the housing configured to receive the drive chain, the second sprocket configured to engage the two sides of the loop and to rotate when the force is applied to the drive chain, but lacks the second sprocket having notches receiving beads (see claims 5 and 14 of the patent, the rationale would be the same as claim 23 for the notches on the sprocket receiving beads of the chain).
Regarding claims 26-27, ‘547 and Chua disclose the drive assembly of claim 25, wherein ‘547 discloses the second sprocket but lacks third and fourth clamps disposed along respective sides of the second sprocket and configured to maintain engagement of the second sprocket with drive chain at the of the two sides of the loop.
It would have been well within the purview of a skilled artisan to have duplicated the clamps form the first sprocket to the second sprocket in order to have controlled the rotation of the chain.  
Regarding claims 28 and 37, ‘547 and Chua disclose the drive assembly of claims 23 and 34, wherein the intermediate tensioner is configured to substantially maintain limited separation between the two sides of the loop of the drive chain(see claims 1 and 10 of the patent).
Regarding claims 29-30 and 38-39, ‘547 and Chua disclose the drive assembly of claim 28, wherein the intermediate tensioner is configured to be disposed at more than one location between the clutch mechanism and the end tensioner(see claim 1 of the patent).
Regarding claims 31 and 40, ‘547 and Chua disclose the drive assembly of claim 23 and 34, wherein the intermediate tensioner is configured to float between the first end and the second end of the loop of the drive chain(see claim 10 of the patent).
Regarding claim 32 and 41, ‘547 and Chua disclose the drive assembly of claims 23 and 41, wherein the intermediate tensioner is configured to be affixed to a stationary structure(see claim 8 of the patent).
Regarding claims 33 and 42, ‘547 and Chua disclose the drive assembly of claims 23 and 34, further comprising: an end tensioner coupled to the second end of the loop; wherein the intermediate tensioner is coupled to the drive chain at the two sides of the loop between the clutch mechanism and the end tensioner(see claims 1 and 10 of the patent).
Regarding claim 35, ‘547 and Chua disclose the drive assembly of claim 34, wherein the intermediate tensioner comprises a housing in which the inner sprocket and the first and second pairs of outer sprockets are located(see claim 14 of the patent).
Regarding claim 36, ‘547 and Chua disclose the drive assembly of claim 35, wherein the inner sprocket is located at a center of the housing, the first pair of outer sprockets is located along a first side of the housing, and the second pair of outer sprockets is located along a second side of the housing(see claim 15 of the patent).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851. The examiner can normally be reached M-F 8a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/